DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2, drawn to claims 1-6, in the reply filed on 10/25/2021 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the first lubrication target rotates at a higher speed than that of the second lubrication target,” it is unclear how this limitation would modify the structure of the lubrication device invention. Examiner notes that Applicant’s claimed invention is directed to a lubrication device and not to the structure of the targets and its rotational characteristics.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Francois et al. (US Pat No 5,121,815). Francois discloses a lubrication device for a helicopter (title) comprising: 
Re claim 1, an oil sump (2) in which oil for lubrication is retained; a lubrication pump (4) configured to suck the oil from the oil sump to discharge the oil; and a lubrication passage (3,10) extending from the lubrication pump to a first lubrication target (8 or 9), wherein the lubrication passage includes: a first supply port (12) formed right above the first lubrication target and configured to supply the oil within the lubrication passage to the first lubrication target; an oil reservoir (interior space of 11) provided upstream of the first supply port with respect to a flow direction of the oil; an opening (opening at the top of 11) provided upstream of an outlet (interface between 11 and 12) of the oil reservoir and above the outlet of the oil reservoir; and a second supply port (7) provided upstream of the oil reservoir and configured to supply the oil in the lubrication passage to a second lubrication target (8 or 9).
Re claim 2, 
Re claim 3, wherein the lubrication passage further includes an oil cooler (5) disposed outside the casing and configured to cool the oil in the lubrication passage, and the opening is provided downstream of the oil cooler in the lubrication passage (fig. 1).
Re claim 4, the first lubrication target and the second lubrication target are rotating members of a transmission (8 and 9 are rotating bearings), and the first lubrication target rotates at a higher speed than that of the second lubrication target (8 and 9 are reduction gears where one is rotating faster than the other, either one could be construed as the first lubrication target and the other being the second lubrication target; Examiner notes that Applicant’s claimed invention is directed to a lubrication device and not to the targets and its rotational characteristics).
Re claim 5, wherein the opening (opening at the top of 11) is provided upstream of the oil reservoir in the lubrication passage and above the oil reservoir (fig. 1).
Re claim 6, wherein the opening is provided between the second supply port and the oil reservoir (fig. 1).

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Minh Truong/Primary Examiner, Art Unit 3654